DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-7 and 9-20 have been amended to incorporate previously indicated allowable subject matter of an insulation structure disposed between the sensing element and the blocking structure and an insulation top surface of the insulation structure has an irregular shape and the insulation structure has a second opening corresponding to the first opening and the channel region.  Katoh US2010/0110350 as previously cited does teach a display device comprising: a first substrate having a first top surface, a sensing element disposed on the first substrate, wherein the sensing element comprises an active layer having a channel region, and a first distance is formed between a channel top surface of the channel region and the first top surface along a fjrst direction perpendicular to the first top surface; a display switch element disposed on the first substrate and adjacent to the sensing element; a blocking structure disposed on the sensing element, wherein the blocking structure has a bottom surface and a first opening, the first opening corresponds to the channel region of the sensing element, a second distance is formed between the bottom surface and the first top surface along the first direction, and the first distance is less than the second distance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562.  The examiner can normally be reached on 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU VU/Primary Examiner, Art Unit 2871